DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“fixation mechanism” in claims 5, 7, 10, 13, 15 and 18; Supported in specification on Pg. 7, [0040].
“drive mechanism” in claims 5, and 13; Supported in specification on Pg. 7, [0040].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 10, 11 – 12, 18 and 19 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein surface", it is unclear if the previously recited surface is being referenced. 
Claims 10 and 18 recite “the first pair of blades each have an angled blade segment” and then go on to recite “wherein the angled blade segment traces…” and “wherein the angled blade segment is…”, it is unclear if the latter recitations of “the angled blade segment” refer to each angled blade segment of the first pair of blades or a particular angled blade segment of the first pair of blades. 
Regarding claims 11 and 19, the recitations of “wherein at least one blade has…” renders the claims indefinite, it is unclear if the “at least one blade” refers to one pair of the two pairs of blades or an individual blade of one pair of the two pairs of blades given the antecedent recitations in the respective parent claims 5 and 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rukavina (US 20130240654 A1).
Regarding claim 13, Rukavina teaches a blade assembly (10) for a blender comprises: 
a fixation mechanism (18, 20; Fig. 2) at a rotational axis (34, end of [0044]) of the blade assembly (10) for fixing the blade assembly (10) to a drive mechanism (16, 22, 26; Fig. 2);

a second pair of blades (14) extending in opposite directions from the rotational axis (Fig. 1), the second pair of blades (14) being substantially perpendicular (Fig. 1) to the first pair of blades (12),
wherein the first pair of blades is symmetric (see Fig. 4, 5) and the second pair of blades is not symmetric (see Fig. 11 and [0070], [0074]) about the rotational axis (34, 84).  
Regarding claim 14, Rukavina teaches the blade assembly (10), wherein the second pair of blades (14) comprises a first blade (modified Fig. 11) and a second blade (modified Fig. 11) extending to different radial distances (see [0074] by being asymmetric the radial distances will be different) from the rotational axis (34, 84).  

    PNG
    media_image1.png
    579
    1215
    media_image1.png
    Greyscale

Modified Fig. 11
Regarding claim 15, Rukavina teaches the blade assembly (10), wherein the fixation mechanism (16, 22, 26; Fig. 2) is in a central planar blade segment (28, 84) at a first height (modified Fig. 11’), and the second pair of blades (14) comprises a first blade (modified Fig. 11) having a first planar blade segment (90) at a second height different than the first height (modified Fig. 11’) and a second blade 
Regarding claim 16, Rukavina teaches the blade assembly (10), wherein the first planar blade segment (90) ends in a blade tip (114; Fig. 11) and the second planar blade segment (92) ends in an angled blade segment (122, 124), and where the angled blade segment (122, 124) ends in a blade tip (116; Fig. 11).  

    PNG
    media_image2.png
    447
    1544
    media_image2.png
    Greyscale

Modified Fig. 11’
Regarding claim 17, Rukavina teaches the blade assembly (10), wherein the blade tip (114) of the first blade (modified Fig. 11) of the second pair (14) extends to a first radial distance ([0076] – [0077]) and the blade tip (116) of the second blade (modified Fig. 11) of the second pair (14) extends to a second radial distance different than the first radial distance ([0076] – [0077]) (also see [0074] by being asymmetric the radial distances will be different as seen in Fig. 11, the first blade segment, 90 and by extension tip, 114 is longer thus will have a different radial distance than the blade tip of the second blade).  
Regarding claim 18, Rukavina teaches the blade assembly (10), wherein the fixation mechanism (16, 22, 26; Fig. 2)  is in a central blade segment (28, 84), and wherein the first pair of blades (12; modified Fig. 6) each have an angled blade segment (48, 50 and 52, 54; modified Fig. 4, 6) angled upwards from the central blade segment (28; Fig. 6, 7), each angled blade segment (48, 54; modified Fig. 4, 6) ending in a blade tip (44, 46), and wherein the angled blade segment traces a radial circle when the 
Regarding claim 19, Rukavina teaches the blade assembly (10), wherein at least one blade (12, 14) has a sharpened blade edge ([0052] – [0053] and [0080], [0082]) and at least one blade (12, 14) has a serrated blade edge ([0052] – [0053] and [0080], [0082]) ([0052] – [0053] states “The leading edges 60, 62 may be of any appropriate shape, size, type or configuration, such as of a generally beveled configuration.” thus for example a serrated edge).
Regarding claim 20, Rukavina teaches the blade assembly (10), wherein the first pair of blades (12) comprises serrated blade edges ([0052] – [0053] states “The leading edges 60, 62 may be of any appropriate shape, size, type or configuration, such as of a generally beveled configuration.” thus for example a serrated edge) and wherein the second pair of blades (14) comprises sharpened blade edges ([0080], [0082]).

    PNG
    media_image3.png
    782
    1184
    media_image3.png
    Greyscale

Modified Fig. 4, 6
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kubicz (US 6193407 B1) in view of Stokes (US 20120114983 A1).
Regarding claim 1, Kubicz teaches a portable blender (10), comprising: 
a substantially cylindrical or conical base (16, 17, 19; Fig. 1, 6); 

a blade assembly (87) rotatably fixed within the blending chamber (Fig. 1);
a motor (76) for rotating the blade assembly located within the base (Fig. 6); and 
a battery assembly (40, 41, 43; Fig. 3) for powering the motor (76; Col. 2, lines 60, 63) located within the base (Fig. 4, 6), 
Kubicz also teaches the battery assembly with battery cells (62, 64) being located adjacent an outer wall of the base (see Fig. 4). However, Kubicz fails to teach the battery assembly comprising a plurality of substantially cylindrical battery cells arranged in a semicircular configuration. 
Stokes teaches a battery assembly (40; Fig. 2) having a plurality of substantially cylindrical battery cells (12) that can be arranged in a semicircular configuration (see end of [0026]). Kubicz and Stokes are considered analogous art as they both employ the use of batteries, particularly to supply power to devices, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Stokes concerning the battery assembly to provide electrical energy from the batteries by coupling the battery assembly as taught by Stokes to a portable device in order to provide energy to the device ([0006]). 
Regarding claim 2, Kubicz teaches the portable blender (10), wherein the base (16, 17, 19) is has a substantially conical and truncated surface (Fig. 6), and wherein surface has a concave profile resulting in a partial bell shape (see Fig. 1 showing a concave profile and the base in a partial bell shape).  
Regarding claim 3, Kubicz teaches the portable blender (10), wherein the battery assembly (40, 41, 43; Fig. 3) further comprises an upper (70, 72) and lower bracket (66, 68) for positioning each of the battery cells (62, 64). However, Kubicz fails to teach positioning each of the battery cells in a semicircular configuration.
Stokes teaches a battery assembly (40; Fig. 2) having a plurality of substantially cylindrical battery cells (12) that can be arranged in a semicircular configuration (see end of [0026]). Kubicz and . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kubicz (US 6193407 B1) in view of Stokes (US 20120114983 A1) as applied to claim 3 above, and further in view of Ganahl (US 20180333007 A1).
Regarding claim 4, Kubicz teaches a portable blender (10) having a lower bracket and a battery assembly including battery cells (Fig. 4). However, Kubicz fails to teach the lower bracket being a heat sink and the battery assembly being located above vents in a bottom surface of the base.
Ganahl teaches a portable blender (10; Fig. 18) having a battery base module (40) having vents (49) in a bottom surface of the base (40) and having heat sink brackets (49A and 49B). Kubicz and Ganahl are considered analogous art as they both are in the field of portable food processors, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Ganahl concerning the vents and heat sink to facilitate in the dissipation of heat and to prevent potential overheating of the base module or otherwise in order to prevent or minimize the base module being overly hot to the touch ([0105]).
Claims 5 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kubicz (US 6193407 B1) in view of Stokes (US 20120114983 A1) as applied to claim 1 above, and further in view of Rukavina (US 20130240654 A1).
Regarding claims 5 – 12, Kubicz discloses a blender assembly (87), but fails to teach all the limitations of claims 5 – 12. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siu (US 20210259471 A1) teaches a blade hub assembly (10) for a kitchen device (120).
Behar (US 20160360927 A1) teaches a blending appliance.
Hammad (US 20160316972 A1) teaches a blade assembly having a first blade form performing blending operation on ingredients at a lower end of the container and second blade form performing processing operation on the ingredients in the container above the first form.
Liang (US 8056848 B1) teaches a blade assembly of a blender consists of a first and a second blade. The first blade has an elongated and slightly elevated body with two vertical tips, and the second blade with the body bent downwardly.
Behar (US 20080198691 A1) teaches a blade assembly comprises a plurality of blade forms each designed to perform a specific blending or processing task.
Katz (US 7278598 B2) teaches a blender blade (10) includes a body portion (12) having an upper surface (15) and a lower surface (16).

Lee (US 20040206837 A1) teaches a food processor blade unit includes an upper blade and a lower blade and a shaft. The upper blade has two side sections respectively divided into a first stage, a second stage and a third stage all angled differently.
Jepson (US 3175594 A) teaches a food or liquid mixer and more particularly to a blender of the type having an open topped vessel within which a power driven mixing and chopping blade is rotatably supported.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774